Case 1:19-cv-02521-SAG Document 498-18 Filed 08/20/21 Page 1 of 2




   EXHIBIT DX002
          Case 1:19-cv-02521-SAG Document 498-18 Filed 08/20/21 Page 2 of 2


                            2019 Feedback Meeting Attendees
Amick Farms          Alanna Tanner, Anissa Turner
Butterball           Ron Tomaszewski, Beth Gurley-?
Cargill              Megan Groskreutz, Tanya Teeter
Case Farms           Teresa Macemore
Cooper Farms         Jack Staugler-?
Fieldale Farms       Jon Allen
Foster Farms         Bert Neuenschwander, Kyle Bush
JBS (Pilgrims)       Zach Adams
Koch Foods           Bobby Elrod, Mike ???
Perdue Farms         Kim Huerta, Lindsey Chaney
Pitman Farms         David Rubenstein
Tyson                Dominica Fleming
Wayne Farms          Christy Freeman, Jeff Higgins-?


                          2017 Feedback Meeting Attendees
                      (Committed to attend, but not certain they came.)
Allen Harim          Janet Phillips
Amick Farms          Alanna Tanner, Anissa Turner
Butterball           Ron Tomaszewski, BA Smith
Cargill              Tanya Teeter
Case Farms           Teresa Macemore
Cooper Farms         Jack Staugler
Fieldale Farms       Jon Allen
Foster Farms         Bert Neuenschwander
Georges              Glen Balch
JBS (Pilgrims)       Krista Hoffmeister, Brad Sievers
Keystone Foods       Stacey Zimmer
Koch Foods           Bobby Elrod
Norbest              S. Brewer
OK Foods             Christy Terry
Perdue Farms         Kim Huerta
Simmons Foods        Lindsey Chaney, Kristi Pianalto
Tyson                Dominica Fleming
Wayne Farms          Christy Freeman, Jeff Higgins



                                                                          WMS_000001
